IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,561-02


                            EX PARTE JERRELL BELL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1356023-A IN THE 338TH DISTRICT COURT
                              FROM HARRIS COUNTY


     Per curiam. ALCALA , J., filed a dissenting opinion in which RICHARDSON and
WALKER , JJ., joined.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to unlawful

possession of a firearm by a felon, and was sentenced to seven years’ imprisonment. He did not

appeal his conviction.

        Applicant contends, among other things, that his plea was not knowingly and voluntarily

entered. The trial court in this case finds that Applicant’s plea of guilty to unlawful possession of

a firearm by a felon was not made with a full understanding of the law in relation to the facts, and
                                                                                                    2

was not a voluntary and intelligent choice among the alternative courses of action open to him

because Applicant did not receive actual notice that his underlying felony conviction for possession

of a controlled substance was infirm at the time entered his guilty plea in this case. After Applicant

pleaded guilty in this case, his underlying felony conviction was vacated in a habeas proceeding.

       However, the recommendation to grant relief is contrary to this Court’s holding in Ex parte

Jimenez, 361 S.W.3d 679 (Tex. Crim. App. 2012). In Jimenez, this Court held that the fact that

Applicant’s underlying felony conviction had been subsequently vacated did not entitle him to relief

because at the time he possessed a firearm, he had the status of a felon. In this case, as in Jimenez,

Applicant had the status of a felon at the time he possessed a firearm, although his underlying

conviction was later vacated in a habeas corpus proceeding. Therefore, his involuntary plea claim

is without merit. This Court has reviewed his other claims, and also finds them to be without merit.

Relief is denied.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Filed: March 1, 2017
Do not publish